DETAILED ACTION
Reasons for Allowance
1.	Claims 18-32 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Yamagishi (US-PG-PUB No. 2009/0184589), teaches of an acoustic exciter comprises a suspension made of an elastic material, which is coupled to the opening part of a frame, and a vibrator to which a voice coil disposed in the magnetic gap of a magnetic circuit connected to the suspension is coupled.  The close prior art failed to teaches that the metal cup is not directly connected to the rigid metal actuator coupling plate; and a magnetic plate co-axial with the inner magnet and proximate to the rigid metal actuator coupling plate; and wherein during operation of the mobile device electrical activation of the voice coil causes audio output through motion of the rigid metal actuator coupling plate and the display panel along the axis of the actuator device, as claimed in claims 18 and 32. Therefore, the prior art does not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 18 and 32 are allowed. 
Claims 19-31 are allowed for their dependency from independent claim 18.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653